Title: From Thomas Jefferson to DeWitt Clinton, 24 May 1807
From: Jefferson, Thomas
To: Clinton, DeWitt


                        
                            Washington May 24. 07.
                        
                        Th: Jefferson presents his compliments to mr Clinton & his thanks for the pamphlet sent him. he recollects
                            the having read it at the time with a due sense of his obligation to the author whose name was surmised tho’ not
                            absolutely known, and a conviction that he had made the most of his matter. the ground of defence might have been solidly
                            aided by the assurance (which is the absolute fact) that the whole story fathered on Mazzei was an unfounded falsehood.
                            Dr. Linn, as aware of that, takes care to quote it from a dead man, who is made to quote from one residing in the remotest
                            part of Europe. equally false was Dr. Linn’s other story about Bishop Madison’s lawn sleeves, as the bishop can testify,
                            for certainly Th:J. never saw him in lawn sleeves. had the Doctor ventured to name time, place & person for his third
                            lie, (the government without religion) it is probable he might have been convicted on that also. but these are slanders
                            & slanderers whom Th:J. has thought it best to leave to the scourge of public opinion. he salutes mr Clinton with
                            esteem & respect.
                    